                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       UNITED STATES OF AMERICA,                        Case No.18-cr-00172-BLF-1 (VKD)
                                                          Plaintiff,
                                   9
                                                                                            ORDER RE MOTION FOR
                                                   v.                                       DISCOVERY OF BRADY/GIGLIO
                                  10
                                                                                            INFORMATION, WITNESS LIST,
                                  11       MICHAEL KAIL,                                    IDENTIFICATION OF DOCUMENTS,
                                                                                            PRODUCTION OF DOCUMENTS
                                                          Defendant.
                                  12
Northern District of California




                                                                                            Re: Dkt. No. 24
 United States District Court




                                  13
                                                Defendant Michael Kail moves to compel the United States to produce certain documents
                                  14
                                       and information, including: (1) Brady/Giglio1 information and documents, (2) all documents
                                  15
                                       required to be produced under Fed. R. Crim. P. 16(a)(1), (3) an identification of the witness
                                  16
                                       statements and documents in the government’s possession that have not been produced, (4) an
                                  17
                                       identification of the documents that have been produced that contain Brady/Giglio information,
                                  18
                                       and (5) the government’s trial witness list. Dkt. Nos. 24, 35. The motion was referred to the
                                  19
                                       undersigned by the presiding judge. Dkt. No. 27.
                                  20
                                                The Court conducted a hearing on the motion on January 24, 2019. At the hearing, counsel
                                  21
                                       for the parties advised the Court of the current status of the government’s production of documents
                                  22
                                       and information. Based on that discussion, the Court understands that the following matters
                                  23
                                       remain in dispute:
                                  24
                                                1. Whether the government should be required to better facilitate Mr. Kail’s ability to
                                  25
                                                    review the documents the government has produced to date, including by specifically
                                  26
                                                    identifying documents containing Brady/Giglio information.
                                  27

                                  28   1
                                           Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150 (1972).
                                   1          2. Whether the government should be required to produce all memoranda of witness

                                   2               interviews conducted by an investigatory agency (e.g. FBI, IRS) that contain Brady or

                                   3               Giglio information.

                                   4          3. Whether the government should be required to produce transcripts of all grand jury

                                   5               testimony that contains Brady or Giglio information.

                                   6          4. Whether the government should be required to identify all memoranda of witness

                                   7               interviews conducted by an investigatory agency that are in its possession.

                                   8          5. Whether the government should be required to identify the witnesses it intends to call

                                   9               in its case-in-chief.

                                  10   The Court grants in part and denies in part Mr. Kail’s motion as described below.

                                  11   I.     DISCUSSION
                                  12          A.       Format and Contents of Document Production
Northern District of California
 United States District Court




                                  13          The government has produced at least 200,000 pages of documents to Mr. Kail, and all

                                  14   have been produced as single-page TIFF files. The government has provided an index that

                                  15   identifies the source of each document, and has given Mr. Kail’s counsel access to a review

                                  16   platform called “Eclipse.” The government confirmed that it has not provided text-searchable

                                  17   OCR versions of the TIFF files, and it is not clear whether the TIFF files can be easily OCR’d or

                                  18   otherwise viewed in a text-searchable format using the Eclipse platform. In any event, Mr. Kail

                                  19   represents that he has not been able to conduct text searches in the files produced by the

                                  20   government and cannot easily distinguish exculpatory or impeachment evidence from other

                                  21   evidence.

                                  22          The Court orders counsel for the government and for Mr. Kail to confer about the form of

                                  23   the government’s document production, with a view to facilitating Mr. Kail’s ability to review and

                                  24   analyze the documents that have been produced. Among other matters, counsel are encouraged to

                                  25   discuss whether the documents may be converted to text-searchable format, whether future

                                  26   productions can be made in a format that is more accessible to the defense, and whether a more

                                  27   detailed document production index that does not disclose the government’s work product can be

                                  28   provided to the defense.
                                                                                         2
                                                 B.     Potential Brady/Giglio Material
                                   1
                                                 The government acknowledges its obligation to review and produce information and
                                   2
                                       documents that include exculpatory material or material that may be used to impeach a
                                   3
                                       government witness, and to produce any such material sufficiently in advance of trial so that Mr.
                                   4
                                       Kail may make effective use of it. Indeed, the government represents that it intends to exceed its
                                   5
                                       constitutional obligations with respect to such production. The parties dispute both the timing and
                                   6
                                       the scope of the government’s obligations with respect to two categories of information:
                                   7
                                       (1) witness interviews that contain Brady or Giglio information, and (2) transcripts of grand jury
                                   8
                                       testimony that contain Brady or Giglio information.
                                   9
                                                 Mr. Kail argues that the government should review this material for exculpatory or
                                  10
                                       impeachment evidence and produce it without delay. The government acknowledges that no
                                  11
                                       interests of the United States (such as protection of witnesses) are served by withholding this
                                  12
Northern District of California




                                       material, but it argues that the Court should not require the government to exceed its constitutional
 United States District Court




                                  13
                                       obligations by requiring immediate production. Moreover, the government says that it is not
                                  14
                                       entirely clear what information Mr. Kail considers exculpatory or impeaching, and that without
                                  15
                                       further information, the government will make its own assessment and produce the material in due
                                  16
                                       course.
                                  17
                                                 The parties have been engaged in discovery and the production of documents since May
                                  18
                                       2018. However, it appears that they have not yet conferred regarding the nature and scope of the
                                  19
                                       information properly within the government’s production obligations under Brady and Giglio. To
                                  20
                                       facilitate resolution of this dispute, the Court orders counsel to confer about the nature and scope
                                  21
                                       of Brady and Giglio material to be produced by the government and about a reasonable schedule
                                  22
                                       for that production. Such discussion shall take into account the volume of the potential production
                                  23
                                       expected to be made and the anticipated trial date.
                                  24
                                                 C.     Identification of Witness Interview Memoranda and Trial Witnesses
                                  25
                                                 Acknowledging that the government is not required to produce Jencks Act material at this
                                  26
                                       time, and that no trial date has been set, Mr. Kail nevertheless asks the Court to order the United
                                  27
                                       States to identify all of the memoranda of witness interviews in its possession and all of the
                                  28
                                                                                          3
                                   1   witnesses it intends to call in its case-in-chief at trial so that he may know what testimony may

                                   2   ultimately be relevant to the defense.

                                   3          The Court denies these requests at this time. As indicated above, the parties are directed to

                                   4   confer about the nature and scope of information to be reviewed and produced by the government

                                   5   in satisfaction of its constitutional obligations under Brady and Giglio, as well as a timeline for the

                                   6   production of that material. The Court hopes and expects that the conference of counsel will

                                   7   obviate any need for the identification of witness interview memoranda in the government’s

                                   8   possession.

                                   9          With respect to Mr. Kail’s request for the government trial witness list, the Court agrees

                                  10   that it may be appropriate for the government to disclose its trial witnesses earlier than the date set

                                  11   forth in Judge Freeman’s standing order for pretrial submissions. However, as no trial date has

                                  12   been set, Mr. Kail’s request is premature at this time.
Northern District of California
 United States District Court




                                  13   II.    CONCLUSION
                                  14          Counsel shall promptly confer about the matters as directed above and shall jointly file a

                                  15   status report with the Court no later than February 14, 2019. The status report should advise the

                                  16   Court of any matters that remain in dispute and should include the parties’ respective proposals for

                                  17   resolving any such disputes.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 24, 2019

                                  20

                                  21
                                                                                                     VIRGINIA K. DEMARCHI
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
